Chief Justice Ewing
delivered th'e opinion of the Court.-
Upon a careful examination of the evidence in this record, we are pretty well satisfied that the slave in contest is the slave of Nevels, that he ran away from him, and is subject to the complainant, Jones’, demand. Though the evidence of McLean is awkwardly given, it clearly imports an intention to identify the slave, and an awkward effort to manifest by expression that intention, and if false would as certainly subject him to a prosecution for perjury as if he had expressed it in unequivocal terms. And if the slave’s recognition by McLean, as his old overseer, was brought about by contrivance between him and the two witnesses who prove it, or by them and others, they all would be as much exposed to a prosecution for perjury and subornation of perjury as if they had sworn directly and positively false. If the object had been to *277identify the slave by false swearing, it most likely would have been clone by positive and direct swearing. We think, therefore, that the apparent omission to answer directly, may be ascribed to ignorance rather than an attempt at evasion. The statement of McLean as to the time the slave escaped, ought not to invalidate his evidence. This should rathei* be ascribed to mistake ot mis. recollection than to falsehood. The mistake in this particular, shows that there was no concert or combination.
Pirtle and H. Marshall for plaintiff:
Guthrie, Pilcher and Clark for defendants!
It is clear that the slave was a runaway; that he was placed in the work house as such, and that a short time after he escaped from the work house, he is found in possession of Parks and he has failed to show that he has any title to him. If even the bill of sale which he exhibits is genuine, he has not shown or attempted to show, that Mrs. Wilkinson and her son had any title to the slave, nor that there was any such person in being; and it is passing strange, when his title was involved and circumstances proven which reflected so much infamy upon his character, in relation to his pretended derivation of title, that he had not taken the deposition of some one in Natchez, (where the bill of sale represents Mrs. Wilkinson as living,) to prove her title, or if that could not be traced, to prove at least, that such a person existed. The bare omission to do so, strongly demonstrates that the pretended bill of sale produced was a contrivance concocted by Parks, probably in concert at the time with Carroll, to cover over the fraud and secure Parks from responsibility. The consideration, with interest, was the true criterion of recovery. Parks having no title to the slave at the time of sale, he should refund what he received, with interest. Having no title, he had no right to the service of the slave, and has, therefore, no right to off-sett the value of the services against the interest. Richardson may be yet made responsible to the true owner for the services.
'
Decree affirmed with costs, &c.
*278October 9